       Case 2:17-cv-00080-MHT-JTA Document 89 Filed 05/25/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       CIVIL ACTION NO. 2:17-cv-80-MHT
                                              )
$603,752.76 SEIZED FROM STERLING              )
ACOUNT NUMBER xxx0558 IN THE                  )
NAME OF CLOVERLAND DRUG,                      )
INC., et al.,                                 )
                                              )
       Defendants.                            )

 JOINT NOTICE CONCERNING SETTLEMENT CONFERENCE AND MEDIATION

       Comes now the United States of America, by and through Sandra J. Stewart, Acting United

States Attorney for the Middle District of Alabama, and Gregory O. Griffin, Jr., Assistant United

States Attorney, and states as follows:

       Pursuant to the Uniform Scheduling Order (Doc. #73) entered in this case, the parties now

submit this notice concerning their settlement conference and mediation. The parties have

conferred, and negotiations are still on-going at this time. Additionally, the parties do not believe

mediation will assist them in resolving this case.

       In compliance with CM/ECF Civil Administrative Procedure II.C.3., the parties hereby

certify that they have agreed to have their names electronically signed to this Joint Notice.

       Respectfully submitted this 25th day of May, 2021.
Case 2:17-cv-00080-MHT-JTA Document 89 Filed 05/25/21 Page 2 of 3




                                    SANDRA J. STEWART
                                    ACTING UNITED STATES ATTORNEY


                                    /s/Gregory O. Griffin, Jr.
                                    GREGORY O. GRIFFIN, JR.
                                    Assistant United States Attorney
                                    131 Clayton Street
                                    Montgomery, Alabama 36104
                                    Telephone: (334) 223-7280
                                    Facsimile: (334) 223-7106
                                    E-mail: Gregory.Griffin@usdoj.gov


                                    /s/James Doyle Fuller
                                    JAMES DOYLE FULLER
                                    Fuller & Copeland
                                    2851 Zelda Road
                                    Montgomery, AL 36106
                                    Telephone: (334) 270-0020
                                    Facsimile: (334) 270-9848
                                    Email: jdf@fullercopeland.com

                                    /s/Gregory Louis Davis
                                    GREGORY LOUIS DAVIS
                                    Greg Davis Law
                                    P.O. Box 241361
                                    Montgomery, AL 36117
                                    Telephone: (334) 832-9080
                                    Email: gldavis@knology.net




                                2
      Case 2:17-cv-00080-MHT-JTA Document 89 Filed 05/25/21 Page 3 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
          Plaintiff,                            )
                                                )
                  v.                            )       CIVIL ACTION NO. 2:17-cv-80-MHT
                                                )
$603,752.76 SEIZED FROM STERLING                )
ACOUNT NUMBER xxx0558 IN THE                    )
NAME OF CLOVERLAND DRUG,                        )
INC., et al.,                                   )
                                                )
          Defendants.                           )

                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 25, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

                                                        Respectfully submitted,


                                                        /s/Gregory O. Griffin, Jr.
                                                        GREGORY O. GRIFFIN, JR.
                                                        Assistant United States Attorney




                                                    3
